Citation Nr: 1438603	
Decision Date: 08/29/14    Archive Date: 09/03/14

DOCKET NO.  11-20 107	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUE

Entitlement to service connection for a bilateral eye disorder, claimed as vision loss.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Counsel



INTRODUCTION

The Veteran had active duty service from April 1972 to October 1981.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Honolulu, Hawaii.

The Board notes, that in addition to denying service connection for a bilateral eye disorder, the September 2010 rating decision granted service connection for gouty arthritis and assigned an initial 20 percent rating, effective November 24, 2009.  The Veteran thereafter perfected an appeal of the propriety of the initially assigned rating for such disability.  In a September 2013 rating decision, the RO determined that the September 2010 rating decision contained clear and unmistakable error as to the assigned 20 percent rating.  Specifically, the RO granted separate evaluations for the joints affected by the gouty arthritis affecting the right ankle, bilateral feet/toes, left knee, right knee, left shoulder, right shoulder, left elbow, right elbow, left wrist, right wrist, left index finger, left long finger, left ring and little fingers, right index finger, and right long, ring, and little fingers, ultimately resulting a 100 percent combined disability rating.  The Veteran was advised that such award was a full grant of the benefit sought on appeal and, to date, he has not otherwise disagreed with such decision.  Therefore, the Board finds that such issue is no longer before in appellate status.

In April 2014, the Veteran testified at a Board video-conference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the record on appeal.  In addition, the record was held open an additional 60 days to allow the Veteran the opportunity to submit additional evidence.  However, to date, no additional evidence has been received.

As a final preliminary matter, the Board notes that, in addition to the paper claims file, the Veteran also has electronic Virtual VA and Veteran Benefits Management System (VBMS) paperless files.  A review of the documents in Virtual VA and VBMS reveals that, with the exception of the April 2014 Board hearing transcript and VA treatment records dated through September 2013, which were considered by the agency of original jurisdiction (AOJ) in the October 2013 supplemental statement of the case, they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013).

VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is deemed necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); Duenas v. Principi, 18 Vet. App. 512 (2004); Robinette v. Brown, 8 Vet. App. 69 (1995); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The law provides that refractive error of the eyes is a developmental defect and not a disease or injury within the meaning of applicable legislation.  In the absence of superimposed disease or injury, service connection is not granted for refractive error of the eyes, including myopia, presbyopia and astigmatism, even if visual acuity decreased in service, as this is not a disease or injury within the meaning of applicable legislation relating to service connection.  38 C.F.R. §§ 3.303(c), 4.9; Veterans Benefits Administration (VBA) Manual M21-1MR, Part III, iv.4.B.10.d.  For below noted reasons, the Board finds that a VA examination is necessary in order to determine the nature and etiology of the Veteran's claimed bilateral eye disorder.

The Veteran contends that he has a bilateral vision disorder as a result of service that has continued to the present time.  Specifically, he generally alleges that he sustained an eye injury during gas mask training and that his vision became blurry after receiving a haircut.  Service treatment records reflect the Veteran's complaints of vision problems in January 1973 and blurred vision in December 1980.  Post-service treatment records reflect a variety of eye diagnoses, including emmetropia, presbyopia, pterygium, nuclear sclerosis and cortical cataracts.  The Veteran appears to argue that he sustained a superimposed injury to his eyes which resulted in vision difficulties.  On remand, the Veteran should therefore be afforded a VA examination to determine the nature and etiology of his claimed bilateral eye disorders.

Due to the length of time which will elapse on remand, updated VA treatment records dated from September 2013 to the present from the VA Health Care System in the Pacific Islands that are not already associated with the claims file should be obtained for consideration in the Veteran's appeal.  In this regard, VA treatment records dated through September 2013 were associated with the Veteran's VBMS file.  In addition, the Veteran testified during his April 2014 hearing that he has been treated at Tripler Army Medical Center for his eyes and most recently was scheduled for eye surgery in July 2014.  Such records are potentially relevant to the instant claim and are not contained in the claims file.  On remand, such records should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all treatment records from the Pacific Islands Health Care System dated from September 2013 to the present.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A.               § 5103A(b)(2) and 38 C.F.R. § 3.159(e). 

2.  After obtaining the appropriate authorizations from the Veteran, obtain all treatment records from Tripler Army Medical Center, to specifically include eye surgery reports from July 2014.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A.               § 5103A(b)(2) and 38 C.F.R. § 3.159(e). 

3.  Following the receipt of any additional records, the Veteran should be afforded a VA examination to determine the nature and etiology of his claimed bilateral eye disorder.  The examiner should review the claims folder and note such review in the examination report.  The examination should include a review of the Veteran's history and current complaints as well as a comprehensive evaluation and any tests deemed necessary. 

The examiner is asked to furnish an opinion with respect to the following questions:

(a) The examiner should identify all currently diagnosed eye disorders and indicate whether each such disorder is a refractive error.

(b) With regard to each diagnosed bilateral eye disorder other than a refractive error, is it at least as likely as not (50 percent or greater probability) that each such disorder had its onset during the Veteran's period of active duty service or was caused by any incident or event that occurred during his period of service, to include complaints of problems with his vision in January 1973 and blurred vision in December 1980?

(c) With regard to each diagnosed refractive error of the bilateral eyes, is it at least as likely as not (50 percent or higher degree of probability) that there is additional disability due to disease or injury superimposed upon the Veteran's eyes during service, to include any injury sustained during his gas mask training and/or haircut?  If so, please identify the additional disability.

The examiner should also consider the Veteran's lay statements regarding his in-service injury and the continuity of symptomatology.  

The rationale for any opinion offered should be provided.

4.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


